— Order and judgment (one paper), Supreme Court, New York County (Shainswit, J.), entered February 26, 1982 remanding underlying claim to arbitrator for further consideration consistent with the decision of the court, is unanimously reversed, on the law, without costs, the application to vacate the arbitrator’s award is denied and the arbitrator’s award is confirmed. In this claim for lost wages under no-fault insurance, the arbitrator found that petitioner-claimant delayed 32 months in filing an application for wage loss claim, that the mandatory personal injury indorsement required written notice of such a claim as soon as reasonably practicable, that there was no reasonable basis for this delay, that this delay was prejudicial to the insurer and barred claimant from receiving wage loss benefits. We cannot say “that the arbitrator’s award was without basis in the evidence or was not otherwise grounded in reason”. (Faro v Transamerica Ins. Co., 54 NY2d 647, 648; accord Matter of Furstenberg |Aetna Cas. & Sur. Co.], 49 NY2d 757, 759; Matter of Smith |Firemen’s Ins. Co.], 55 NY2d 224, 232.) Concur — Ross, J. P., Asch, Silverman, Bloom and Fein, JJ.